           Case 1:19-cr-00154-DAD-BAM Document 25 Filed 05/15/20 Page 1 of 3



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Kyle Wemmer
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-cr-00154-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; AND
13   v.                                                  ORDER
14   KYLE WEMMER,                                        DATE: August 24, 2020
                                                         TIME: 1:00 p.m.
15                                 Defendants.           JUDGE: Hon. Barbara A. McAuliffe
16

17
                                                 STIPULATION
18
            COMES NOW, Defendant, Kyle Wemmer, by and through his attorney of record, Monica L.
19
20 Bermudez and The United States of America, by and through its counsel of record, Melanie Alsworth

21 hereby stipulate as follows:

22          1.      By previous order, this matter was set for status on May 26, 2020 at 1:00 p.m.
23
            2.      By this stipulation, defendants now move to continue the status conference until
24
     August 24, 2020 at 1:00 p.m. before the Honorable Barbara A. McAuliffe, and to exclude time
25
     between the date of this stipulation and August 24, 2020 under 18 U.S.C. §§ 3161(h)(7)(A) and
26
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
           Case 1:19-cr-00154-DAD-BAM Document 25 Filed 05/15/20 Page 2 of 3


            a.      Due to the stay at home orders implemented by Governor Gavin Newsom, defense
 1
     investigation in this matter has been delayed. There are numerous witnesses who must be
 2

 3 interviewed and follow up proceeding those interviews.

 4          b.      Counsel for defendants believes that failure to grant the above-requested continuance
 5 would deny them the reasonable time necessary for effective preparation, taking into account the

 6
     exercise of due diligence.
 7
            d.      The government does not object to, and agrees with, the requested continuance.
 8
            e.      Based on the above-stated findings, the ends of justice served by continuing the case
 9

10 as requested outweigh the interest of the public and the defendant in a trial within the original date

11 prescribed by the Speedy Trial Act.

12          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
13 seq., within which trial must commence, the time period of the date of this stipulation to August 24,

14
     2020 inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),
15
     (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the
16
     basis of the Court's finding that the ends of justice served by taking such action outweigh the best
17

18 interest of the public and the defendants in a speedy trial.

19          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of

20 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

21
     a trial must commence.
22
            IT IS SO STIPULATED.
23
     DATED: May 15, 2020
24

25                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
26                                         Counsel for Defendant
                                           KYLE WEMMER
27

28
                                                        2
29

30
           Case 1:19-cr-00154-DAD-BAM Document 25 Filed 05/15/20 Page 3 of 3


     DATED: May 15, 2020
 1

 2                                        /s/Melanie Alsworth
                                          MELANIE ALSWORTH
 3                                        Assistant United States Attorney
 4

 5

 6                                                 ORDER
 7          IT IS SO ORDERED that the Status Conference is continued from May 26, 2020 to August
 8
     24, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant
 9
     to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
10

11 IT IS SO ORDERED.

12
        Dated:     May 15, 2020                              /s/ Barbara   A. McAuliffe   _
13
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29

30
